 


117 HR 2668 EH: Consumer Protection and Recovery Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS 1st Session 
H. R. 2668 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To amend the Federal Trade Commission Act to affirmatively confirm the authority of the Federal Trade Commission to seek permanent injunctions and other equitable relief for violations of any provision of law enforced by the Commission. 
 
 
1.Short titleThis Act may be cited as the Consumer Protection and Recovery Act.  2.FTC authority to seek permanent injunctions and other equitable relief (a)Permanent injunctions and other equitable reliefSection 13 of the Federal Trade Commission Act (15 U.S.C. 53) is amended—
(1)in subsection (b)— (A)in paragraph (1), by inserting has violated, after corporation;
(B)in paragraph (2)— (i)by striking that and inserting that either (A); and
(ii)by striking final, and inserting final; or (B) the permanent enjoining thereof or the ordering of equitable relief under subsection (e),; and (C)in the matter following paragraph (2)—
(i)by striking to enjoin any such act or practice; (ii)by striking Upon and inserting In a suit under paragraph (2)(A), upon; 
(iii)by striking without bond; (iv)by striking proper cases and inserting a suit under paragraph (2)(B);
(v)by striking injunction. and inserting injunction, equitable relief under subsection (e), or such other relief as the court determines to be just and proper, including temporary or preliminary equitable relief.; (vi)by striking Any suit and inserting Any suit under this subsection; and
(vii)by striking In any suit under this section and inserting In any such suit; and (2)by adding at the end the following:

(e)Equitable relief
(1)Restitution; contract rescission and reformation; refunds; return of propertyIn a suit brought under subsection (b)(2)(B), the Commission may seek, and the court may order, with respect to the violation that gives rise to the suit, restitution for losses, rescission or reformation of contracts, refund of money, or return of property. (2)DisgorgementIn a suit brought under subsection (b)(2)(B), the Commission may seek, and the court may order, disgorgement of any unjust enrichment that a person, partnership, or corporation obtained as a result of the violation that gives rise to the suit.
(3)CalculationAny amount that a person, partnership, or corporation is ordered to pay under paragraph (2) with respect to a violation shall be offset by any amount such person, partnership, or corporation is ordered to pay, and the value of any property such person, partnership, or corporation is ordered to return, under paragraph (1) with respect to such violation.  (4)Limitations period (A)In generalA court may not order equitable relief under this subsection with respect to any violation occurring before the period that begins on the date that is 10 years before the date on which the Commission files the suit in which such relief is sought.
(B)CalculationFor purposes of calculating the beginning of the period described in subparagraph (A), any time during which an individual against which the equitable relief is sought is outside of the United States shall not be counted.. (b)Conforming amendmentSection 16(a)(2)(A) of the Federal Trade Commission Act (15 U.S.C. 56(a)(2)(A)) is amended by striking (relating to injunctive relief).
(c)ApplicabilityThe amendments made by this section shall apply with respect to any action or proceeding that is pending on, or commenced on or after, the date of the enactment of this Act.  Passed the House of Representatives July 20, 2021.Cheryl L. Johnson,Clerk.  